Citation Nr: 0030186	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a disability of the 
fingers.

2. Entitlement to service connection for a disability caused 
by frostbite of the toes.

3. Entitlement to service connection for a stomach condition.

4. Entitlement to an increased (compensable) disability 
rating for tinea versicolor.

5. Entitlement to an increased (compensable) disability 
rating for genital herpes.

6. Entitlement to service connection for residuals of oral 
surgery.

7. Entitlement to service connection for leg problems.

8. Entitlement to service connection for psychiatric 
disorders, including paranoid schizophrenia and post-
traumatic stress disorder (PTSD).

9. Whether new and material evidence has been submitted to 
warrant the reopening of a claim of entitlement to service 
connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from February 1984 to January 
1987.    

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1999, on appeal from rating decisions of 
the Los Angeles, California,  Department of Veterans Affairs 
(VA) Regional Office (the RO).   Upon its last review, the 
Board remanded this matter because that the appellant had 
failed to appear before a scheduled Travel Board hearing and 
his representative had requested that the hearing be 
rescheduled.  

The record reflects that the appellant was rescheduled for a 
Travel Board hearing for July 27, 2000.  The letter notifying 
the appellant of the time and place of the hearing was 
forwarded to the address provided by the appellant's 
representative.  The record further reflects that the 
notification letter was not returned as undeliverable by the 
U.S. Postal Service.  The appellant is therefore presumed to 
have received this letter, in the absence of clear evidence 
to the contrary.  See Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992).  The record further reflects that the appellant 
did not report for the scheduled hearing, and he did not 
timely request a postponement. The Board will therefore 
proceed to review the issues on appeal.  See 38 C.F.R. § 
20.704(d) (1999).

The record reflects that by rating decision dated in December 
1998, the RO found that the appellant had not submitted new 
and material evidence that was sufficient to warrant the 
reopening of his claim of entitlement to service connection 
for hemorrhoids.  The RO also denied service connection for 
paranoid schizophrenia and post-traumatic stress disorder, 
and a disorder of the legs.  The appellant filed a notice of 
disagreement relative to the rating decision in March 1999.  

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Because the appellant disagreed with the RO's 
decision within one year of the rating decision in question, 
the Board has jurisdiction over these matters, and the Board 
must remand in order for the RO to issue a Statement of the 
Case pertaining to the issues that were the subject of the 
March 1999 rating decision.  Manlincon v. West, 12 Vet. App. 
238 (1999).  This will be specifically addressed in the 
remand section below.  

In its March 1999 rating decision, the RO also informed the 
appellant that it proposed to rate him incompetent under the 
provisions of 38 C.F.R. § 3.353.  Although the appellant 
noted his disagreement with this proposal, the record does 
not reflect that the RO has found the appellant incompetent 
to manage his own affairs.  Because a final decision as to 
this matter evidently has not been rendered, the Board is 
without jurisdiction to consider the incompetency issue.  
See, e.g., Sanders v. Brown, 9 Vet. App. 525 (1996).  


FINDINGS OF FACT

1. The appellant does not have a disorder of the fingers 
caused by claimed in-service frostbite.    

2. The appellant has bilateral foot peripheral neuropathy 
caused by in-service frostbite. 

3. Ulcer disease was not diagnosed in service, or within one 
year thereafter, and competent medical opinion has not 
linked any gastrointestinal symptoms to any incident of 
the appellant's military service.

4. The appellant's tinea versicolor and genital herpes are 
not characterized by a disability picture approximating 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   


CONCLUSIONS OF LAW

1. A disorder of the fingers was not incurred as a result of 
military service.  38 U.S.C.A. § 1131 (West 1991).

2. Residuals of frostbite of the feet was incurred as a 
result of military service.  38 U.S.C.A. § 1131 (West 
1991).

3. A stomach disorder was not incurred as a result of 
military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.307; 3.309 (1999). 

4. The criteria for a compensable evaluation for service-
connected tinea versicolor  have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

5. The criteria for a compensable evaluation for service-
connected genital herpes have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred a disability of the 
fingers and toes as a result of being exposed to extreme cold 
while serving on active military duty.  He further contends 
that he has an intestinal disorder that began during military 
service.  He also argues that his service-connected 
dermatologic disorder and herpes simplex are more severe than 
contemplated by the currently assigned disability ratings.  

The Board's statement of reasons and bases for its findings 
and conclusions on all material facts and law presented on 
the record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  In fulfilling this 
responsibility, the Board must apply all applicable statutory 
and regulatory law, as well as the controlling decisions of 
the appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

For the sake of clarity, the Board will first briefly review 
the law generally applicable to the appellant's claims.  As 
to each individual claim on review, the Board will then 
review the pertinent evidence of record as found in the 
appellant's claims folder, review the particularly pertinent 
law, and proceed to its analyses of the claims.  Additional 
facts and law will be discussed where appropriate in the 
context of the Board's analyses of the issues on appeal.


The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).


In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich at 1332.  
See also Gilpin v. West, 155 F. 3d 1353. 1355-1356 (Fed. Cir. 
1998) [holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability 
was consistent with congressional intent]; see generally 
Brammer v. Derwinski,  3 Vet. App. 223 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); [the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability].  

A person who submits a claim for VA benefits shall have the 
burden of proof.  VA shall assist a claimant in developing 
all facts pertinent to a claim, and shall provide a medical 
examination when it may substantiate entitlement to the 
benefits sought.  VA may decide a claim without providing 
such assistance when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement.  
See Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

Rating disabilities - in general 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  Because the 
appellant's rating claims have been in continuous appellate 
status since their original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Standard of Review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed.Circ. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) [observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest]; Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify"].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert, it 
was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Entitlement to service connection 
for frostbite of the fingers and the toes 

Because the factual evidence pertaining to both of the 
appellant's claims relative to in-service cold exposure has 
been developed contemporaneously, the factual record will be 
reviewed as to both these claims in a single section.  The 
Board will then analyze the claims separately.  

Factual Background

The appellant's service medical records reveal that in 
December 1984, he was treated for bilateral chilblains of his 
feet.  In a report of medical history questionnaire dated in 
November 1986, an examiner noted that the appellant 
complained he had sore feet with a history of cramps that was 
"cold related."  There was no reference to any cold weather 
injury of the appellant's hands or fingers.  Upon clinical 
examination, there was no mention of a cold-weather exposure 
or resulting disorders, and the appellant's neurologic system 
was noted to be normal.  

Following his discharge from active military service, in 
April 1988 the appellant sustained a right forearm complete 
laceration to the median and ulnar nerves as well as a 
laceration of several right forearm muscles.  He underwent 
surgical procedure at Metroplex Hospital in Killeen, Texas, 
and was treated thereafter by VA medical care providers.  A 
September 1988 VA medical record reflects that the appellant 
then requested physical therapy to enhance his right wrist 
flexion and extension. 

The appellant thereafter underwent both in-patient and home 
physical therapy.  In an October 1988 VA treatment note, it 
was noted that right forearm sensitivity had improved.  The 
record of these treatments is devoid of any mention of any 
symptoms, diagnoses or other abnormalities associated with 
the in-service cold exposure.  

During a VA physical examination in April 1992, the appellant 
related that he had incurred frostbite while on a field 
exercise during active military duty.  The appellant related 
that following this exposure, he had feelings of pain in his 
fingers and toes.  He related that his feet became sensitive 
and tingled in cold weather.  

Upon clinical examination, the appellant's fingers and toes 
showed no obvious abnormality.  There was no deformity, 
swelling or other evidence of any damage to his fingertips.  
Circulation of the fingertips appeared to be adequate, and 
the appellant had a normal range of motion of his wrists.  
The appellant had a strong left-handed grasp.  The right hand 
grasp was described by the examiner to be "somewhat 
limited," and the limitation was assessed as being related 
to a more recent injury to the appellant's wrist.  He had 
normal range of motion through the interphalangeal joints of 
all fingers, except the ring and little finger of the right 
hand.  The examiner reported that these joints could be 
passively flexed, but active flexion was difficult.  

The examiner diagnosed the appellant to have a history of 
minor frost bite of the fingers and toes, with complaints of 
tingling and numbness and pain upon exposure to cold.  The 
examiner opined that clinically, the appellant had no 
abnormality in either his hands or feet, and "mild 
impairment of function."     

The appellant was reexamined by a VA physician in April 1992.  
He again complained of numbness and a stinging sensation in 
his fingers and toes.  The examiner noted that the 
appellant's peripheral pulses were without evidence of 
abnormality, and opined that there was no evidence of residue 
of frostbite.  Upon radiographic examination in May 1992, 
both of the appellant's feet were noted to be normal.  

In April 1993, the appellant underwent an orthopedic 
examination conducted by the Alpine Medical Group.  He 
reported that he was then unable to fully use his right hand 
and that he had an altered sensation.  The appellant's report 
was noted in the context of his previous right forearm 
laceration.  Upon clinical testing, decreased median and 
ulnar nerve responses were noted of the right arm.  The left 
arm was found to be normal.  The orthopedist diagnosed the 
appellant to have decreased sensation and an essentially 
useless hand for fine motor or power grasping activities, and 
noted that the appellant had a right forearm laceration with 
an apparent transection of the median and ulnar nerves.  
There were no complaints, symptoms or diagnoses relative to 
the appellant's feet.  

In December 1993, the appellant complained of toe pain, which 
he related had occurred as a result of exposure to cold while 
on active military duty.  He stated that he was then having a 
feeling of numbness on the soles of his toes and burning on 
the dorsum of his feet, and complained that this was 
exacerbated by cold weather.  

In a March 1996 VA treatment note, the appellant complained 
of bilateral "burning feet."  He was referred to a VA 
neurological clinic for investigation of possible 
paresthesia.  The neurologist opined that the appellant had 
heel and plantar keratosis, and a history of frostbite with 
"residual neuropathy."  

The appellant's disability file generated by the Social 
Security Administration (SSA) was received in October 1998.  
Contained in the file was an April 1997 medical treatment 
note reflecting that the appellant complained of painful, 
burning feet that was worse in cool weather.  The diagnostic 
assessment was that the appellant had bilateral foot 
neuropathy.  

Discussion

1.  Entitlement to service connection for a disability caused 
by frostbite of the fingers.

The Board begins its analysis by noting that at the time the 
appellant was discharged from active military service in 
January 1987, there was no reference to a cold-weather 
related injury of the appellant's fingers or hands.  Instead, 
then contemporaneous medical evidence demonstrated that the 
appellant had only complained of such an injury to his feet.  
Most critically, clinical examination of the appellant's 
fingers and hands revealed no neurological or other 
abnormalities. 

Approximately 14 months after his discharge from active 
service, the appellant sustained a significant injury to his 
right forearm - a "complete" laceration of several forearm 
muscles and damage to both the median and ulnar nerves.  The 
record thereafter reflects that the appellant underwent 
extensive physical therapy for the damages sustained in the 
post-service accident.  However, the Board finds it 
particularly significant that no examiner during the course 
of this treatment referred in any way to any in-service cold 
weather injury.

Although the appellant thereafter complained of an injury to 
his fingers as a result of in-service cold weather exposure, 
no examiner found the presence of any disability resulting 
from the cause as reported by the appellant.  The April 1992 
VA medical examiner's report illustrates that while the 
appellant complained of such an injury, none was found as it 
pertained to the appellant's fingers.  Although the examiner 
recorded that the appellant then reported a "history of" 
frostbite of the fingers, the appellant demonstrated no 
abnormality in his hands.  The second April 1992 VA 
examination essentially reiterated the findings of the first.

The Board finds it particularly significant that to the 
extent that the appellant has been shown to have a disability 
of the hands, such has only been noted with respect to the 
right hand, and that it has specifically been linked to the 
appellant's post-service accident.  See, e.g., April 1993 
report of Alpine Medical Group.

Upon review of the evidence in its whole, in particular that 
generated by medical examiners, the Board concludes that the 
appellant has not been shown to have a disability of the 
fingers or hands that has been caused by in-service cold 
weather exposure. The record reflects that the appellant has 
a disability of only the right hand and forearm - this 
disorder clearly is not bilateral in nature, and the evidence 
clearly shows that it was caused by the appellant's post-
service accident.  The Board notes in this regard that the 
April 1992 VA examiner specifically noted that while the 
appellant had a "history of" cold exposure, there was no 
evidence of an abnormality.  See Sanchez-Benitez v. Brown, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis].

Although the appellant posits that he has such a disability 
of his upper extremities which is related to cold exposure 
during service, as a layperson he is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, the medical evidence 
generated during the course of the appellant's diagnosis and 
treatment for a right arm laceration, as well as his service 
medical records demonstrating no cold weather abnormality of 
the fingers, are far more probative than the appellant's 
later submitted and clinically unsupported allegation of the 
presence of a disability.

In short, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
disability caused by frostbite of his fingers.  To reiterate, 
his service medical records are silent concerning upper 
extremity problems and the medical evidence demonstrates that 
the only clinically demonstrated pathology of the appellant's 
upper extremities is due to a post service injury; there is 
no medical evidence supportive of the proposition that 
residuals of frostbite currently exist in the appellant's 
upper extremities.  The claim is therefore denied.  

2.  Entitlement to service connection for a disability caused 
by frostbite of the toes.

Through the March 1996 opinion of the VA neurologist, 
evidence has been obtained indicating that the appellant has 
a disability of both feet (i.e., "residual neuropathy,") 
linked to in-service cold exposure.  

As is noted above, it is the Board's primary responsibility 
to assess the weight and therefore the probative value of the 
evidence.  Madden, supra.  In this matter, the record reveals 
that the appellant has continuously complained of sensitivity 
of the feet and a "tingling" sensation since the in-service 
treatment for chilblains of the feet.  The Board notes in 
this regard that although various examiners have reported no 
residual effect of the appellant's in-service cold exposure, 
a comprehensive neurology study was not undertaken until 
March 1996.  At that time, a VA neurologist specifically 
found, upon the appellant's report of "burning feet", that 
the appellant had a residual neuropathy in the context of a 
history of frostbite.  

The Board believes that the appellant's complaints of foot 
problems since service satisfy the requirement that there be 
a showing of continuity of symptomatology identified during 
service after discharge. See 38 C.F.R. § 3.303(b).  In this 
case, (1) the condition was observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Having carefully examined the record, and for the reasons and 
bases expressed above, the Board is of the opinion that the 
evidence supports a grant of service connection for a 
bilateral foot disability, and the claim will therefore be 
granted.  

3.  Entitlement to service connection for a stomach condition

Factual Background

The appellant's service medical records reflect that in 
October 1986, he was treated for an episode of stomach pain 
and diarrhea.  He was diagnosed to have viral gastroenteritis 
and prescribed medication and a restricted diet.  In the 
report of medical history questionnaire completed 
contemporaneously with the appellant's pre-separation 
physical examination, the appellant reported that he had 
frequent indigestion and "stomach, liver or intestinal 
trouble."  The examiner noted that in addition to the 
appellant's history of indigestion occurring the previous 
month, he had a virus infection with bloating and diarrhea 
for 3 previous months.   Upon clinical examination, the only 
abnormality noted of the appellant's abdomen and viscera was 
a left inguinal herniography scar.   

A VA medical record reveals that while the appellant was 
hospitalized in April 1991 for treatment of alcohol abuse, he 
complained of stomach pain.  An upper gastrointestinal 
radiographic examination was conducted and a "possible" 
duodenal ulcer was noted.   

The appellant underwent a VA physical examination in April 
1992.  He reported that while in service in 1984, he was 
treated for anal bleeding and mid-abdominal pain with 
constipation.  He reported that in 1988 and 1989, these 
problems persisted and he was informed that he had an ulcer, 
and reported that he had been so diagnosed after undergoing 
an endoscopic examination in 1991.  He complained of 
continuous constipation, straining upon defecation, abdominal 
pain and rectal bleeding.  Upon clinical examination, the 
anus was very tight and a digital examination was negative.  
Stool testing was negative for any abnormality.  The examiner 
opined that the appellant "may have had" a peptic ulcer, 
but that it was not active at the present time.  

The appellant underwent a VA-provided colonoscopy in October 
1992.  He reported that he had that he was then experiencing 
rectal bleeding.  With the exception of a narrowing at the 
splenic flexure, examination of the colon was normal.  
Endoscopic examination revealed the upper gastrointestinal 
tract to be normal.  

VA treatment notes reflect that in February 1993, the 
appellant was using commercially available prescriptions for 
stomach pain.  However, there were no references to a 
gastrointestinal disorder, and no references to the 
appellant's military service.  A VA treatment note dated in 
December 1994 reflects that the appellant complained of loose 
stool.  There were no medical findings relative to the 
presence of any gastrointestinal disorder. Although the 
appellant received VA medical treatment for stomach pain in 
December 1993, it was noted that the appellant was "not 
acutely ill," and that his symptoms were "most likely 
paranoia [secondary] to cocaine use."    

A June 1994 VA medical record reflects that the appellant was 
treated for diarrhea of several weeks duration.  He was 
prescribed Kaopectate and a change in diet.  There were no 
findings relative to the appellant's military service or to 
any continuing abdominal disorder.    

The appellant underwent medical screening during the course 
of a VA hospitalization  for treatment of cocaine and alcohol 
dependence in April 1995.  It was noted that the appellant 
had a history of peptic ulcer disease.  The examiner reported 
that upon admission, clinical findings were all within normal 
limits.   

The appellant was hospitalized at a VA facility in September 
1996 for treatment of psychiatric symptoms.  Upon clinical 
examination, his bowel sounds were present, and his abdomen 
was nontender and nondistended.  

Analysis

The Board first observes that the appellant complained of and 
was treated for abdominal pain approximately one month prior 
to his separation from active duty; these symptoms were 
attributed to indigestion and viral gastroenteritis.  Upon 
clinical examination on separation, no pertinent findings 
were made.  The appellant's service medical records are 
otherwise pertinently negative.  

As is noted above, a critical element of establishing 
entitlement to service connection for a disability is that 
there must be evidence of the disorder.  Degmetich, supra. 
Post service, although the appellant has complained of 
stomach problems, there is no evidence of a current 
disability.  See Gilpin and Rabideau, supra.  Specifically, 
clinical testing has not shown the presence of peptic ulcer 
disease, although such was evidently suspected in 1991.   An 
October 1992 VA  examination found that the appellant's colon 
and upper gastrointestinal tract were normal.  There have 
been no diagnoses of gastrointestinal disease recently.  

It is the Board's task to evaluate the probative value of 
evidence.  Gilbert and Madden, supra.  In this regard, the 
Board observes that although the appellant has informed 
several examining physician that he had been diagnosed to 
have an ulcer, there is no support in the record for such an 
assertion.  The appellant's service medical records and post-
service records do not reflect a diagnosis of an ulcer.
The Board finds the appellant's statements to be less 
probative that the clinical evidence of record.

The law generally pertaining to service connection is 
summarized above.  The law further provides that for certain 
chronic disorders, such as peptic ulcer disease (gastric or 
duodenal) , service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge. 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  The record does not reflect any mention 
of a diagnosis of "possible" peptic ulcer disease until 
April 1991, over four years after the appellant left service, 
during the course of treatment for alcohol abuse.  The record 
does not therefore support application of the presumptive 
provisions of 38 C.F.R. §§  3.307 and 3.309 pertaining to 
peptic ulcer disease, as the appellant was diagnosed to 
possibly have the disorder in question approximately four 
years after separation from service.  
In any event, as discussed in detail above, the appellant 
never has been diagnosed as having a peptic ulcer.

Because the preponderance of the evidence is against the 
claim of entitlement to service connection for a stomach 
condition, the appeal is denied as to this issue.  

Entitlement to a disability rating greater than assigned 
for tinea versicolor and for genital herpes

Because the factual evidence pertaining to both the tinea 
versicolor and genital herpes has been developed 
contemporaneously, the factual record will be reviewed as to 
both these claims in a single section.  The Board will then 
analyze the claims separately.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The appellant's service medical records reveal that while 
serving on active duty in July 1984, he was diagnosed to have 
tinea versicolor.  While serving on active duty in December 
1985, the appellant was diagnosed to have genital herpes.  In 
March 1986, the appellant was treated for an episodic skin 
rash.  The report of the appellant's pre-separation physical 
examination reflects that the appellant had tinea versicolor 
of the chest and back.  

VA medical records reflect periodic treatment for genital 
herpes.  In an April 1991 treatment note, the appellant was 
noted to had developed herpes vesicles three days previously 
that were then encrusted.  During an April 1992 VA 
examination, it was noted that there was "no evidence of any 
kind" of a lesion on the appellant's penis, except for a pin 
sized scar.  In November 1992, the appellant again underwent 
VA treatment for his herpes disorder.  He was noted to have 
small papules on his penis without evidence of discharge.  In 
a July 1994 VA treatment note, the appellant was reported to 
have complained of a single outbreak of genital herpes in the 
previous year.  He then complained of painful penile lesions.  

The appellant underwent a VA dermatologic examination in 
February 1997.  The examiner reported that the appellant had 
been diagnosed to have herpes in 1984, and that the appellant 
had been prescribed medication.  She stated that the 
appellant reported that he was beginning to have growths in 
other areas of his body, including the lower part of his 
abdomen, both hands, his mouth and his lower legs.  Upon 
objective examination, she found a herpetic lesion at the 
anal orifice, but no other lesions were apparent.  There were 
no nervous manifestations apparent, and the examiner observed 
that there were no disfiguring manifestations then present.  
The appellant was diagnosed to have chronic herpes simplex 
that was poorly controlled on medication.  

VA medical records reflect the periodic presence of a skin 
rash, and continued prescriptions for ointments and powders.  
In November 1992, the appellant complained of itchy patches 
of dark skin and discoloration on his chest and back and 
requested medication.  In a clinical evaluation generated 
during the course of hospitalization for psychiatric symptoms 
in February 1998, the appellant's skin was described as 
"intact (and) negative for lesions."  A June 1998 nurse's 
treatment note during psychiatric hospitalization reflects 
that there was no "skin breakdown."   

4.  Entitlement to a compensable disability for tinea 
versicolor 

The appellant's tinea versicolor has been evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
pertaining to eczema.  Under this diagnostic code, a 50 
percent rating is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement; a 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement; a 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and, where there is slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The appellant's 
tinea versicolor is currently evaluated as zero percent 
disabling.  

The record reflects that the appellant has been regularly 
afforded VA-provided powders and lotions for periodic 
episodes of minor skin itching.  However, the clinical 
severity of the appellant's tinea versicolor has never been 
described as involving, or approximating those symptoms of 
exfoliation, exudation or itching  involving an exposed 
surface or extensive area that are requisite for the 
assignment of a compensable disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  

Most critically to the Board's determination, the February 
1997 VA dermatologic evaluation is devoid of any evidence of 
symptoms of tinea versicolor.  The appellant reported that he 
was having skin "growths" throughout his body.  However, 
the examiner only found a single lesion at the anal orifice, 
not attributed to tinea versicolor.  There was no evidence of 
other lesions or nervous or disfiguring manifestations.  The 
evidence is thus clear that the appellant's tinea versicolor 
is either asymptomatic or at worst of minimal severity.  A 
compensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 is therefore denied.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

In this case, the appellant's claim has been in continuous 
appellate status since the original assignment of service 
connection in April 1994.  After having reviewed the record, 
the Board finds that the evidence does not support the 
assignment of a compensable disability rating at any time 
thereafter. Indeed, there is virtually no evidence of skin 
problems due to tinea versicolor during the entire period.  

5.  Entitlement to a compensable disability rating for 
genital herpes

The appellant's disability has been evaluated by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7806, eczema.  See 38 
C.F.R. § 4.20. [when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease]. 

As is noted above, a  noncompensable evaluation is warranted 
under this code if there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area. A 10 percent evaluation is warranted where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

The evidence in its whole reflects that the appellant has 
periodic although not continuous outbreaks of genital herpes.  
Shortly after the submission of his claim, the appellant was 
noted by a VA examiner in April 1992 to have no evidence of 
herpes.  The record suggests, however, that the appellant has 
outbreaks of his disorder on occasion, as evidenced by 
treatment records in April 1991, April and November 1992, and 
in July 1994.  In July 1994, the appellant reported that he 
had a single outbreak of genital herpes in the previous year.  

Although the February 1997 VA examiner reported that the 
appellant had "chronic" herpes simplex that was "poorly 
controlled" by medication, her opinion is not borne out by 
record and appears to be based upon the appellant's 
subjective report of his symptoms.  The examination itself 
revealed just one herpatic lesion.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  

While the appellant's claims folder reflects periodic 
outbreaks of genital herpes, it has not been shown that the 
appellant has a continuous disorder that interferes with his 
employability.  Indeed, it appears that the appellant may be 
essentially symptom-free for most of the time, even by his 
own report.  Physical examinations over the years have 
revealed no symptoms or at most a few small lesions.

The Board notes the Court's decision in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence. The Court remanded the 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed . . . ."].

The Board further notes, however, that the Court in Ardison 
determined that occupational impairment is the primary 
component of the disability rating, which represents, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from a disability.  Id.; see also 
38 C.F.R. § 4.1 (1999).

This fact pattern in this case, in the judgment of the Board, 
is unlike that in Ardison and like that presented in Voerth 
v. West, 13 Vet. App. 117 (1999).  In Voerth, the United 
States Court of Appeals for Veterans Claims distinguished 
Ardison as follows:

"There are two characteristics which distinguish the 
facts of this
 case from the facts of Ardison.  The primary 
consideration is the
 fact that in Ardison the worsened condition impaired 
his earning
 capacity . . . . The second consideration is the fact 
that in Ardison
 the appellant's worsened condition would last weeks or 
months
 while here the appellant's worsened condition would 
last only
 a day or two." Voerth, 13 Vet. App. at 122-3.

In this case, as noted above, there is no indication that the 
appellant's occasional penile or anal lesions interfere with 
his employability.  Also, there is no evidence that the 
outbreaks of lesions last for extended periods of time.  
Accordingly, this case is like Voerth and unlike Ardison.  
The Board accordingly concludes that a remand for an 
examination during a period when lesions occur is not 
warranted.

The appellant's claim relative to the assigned disability 
rating has been in continuous appellate status since the 
April 1994 granting of service connection for the disorder in 
question.  Accordingly, the Board has considered Fenderson, 
supra.  In essence, the medical and other evidence of record 
does not indicate that the severity of the appellant's 
service-connected genital herpes has approximated the 
compensable level at any time.   

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence does 
not support the appellant's claim of entitlement to an 
increased rating for his service-connected genital herpes.  
The appeal is therefore denied.     


ORDER
   
Service connection for frostbite of the fingers is denied.

Service connection for the residuals of frostbite of the toes 
is granted.

Service connection for a stomach condition is denied.

A compensable disability rating for tinea versicolor is 
denied.

A compensable disability rating for genital herpes is denied.  


REMAND

6.  Entitlement to service connection for residuals of oral 
surgery

Factual Background

The appellant's service medical records reveal that in March 
1984, he underwent a pulpectomy of tooth number 8, and 
removal of teeth numbers 19 and 30.  Prostheses were 
emplaced.    

In an April 1992 VA dental treatment note, the appellant was 
reported to complain that his jaw would "lock open".  He 
reported that his number 19, 30, and 31 teeth were lost in an 
in-service sporting accident.  Radiographic examination by 
Panorex screening detected no obvious pathology.  After 
clinical examiner, a diagnostic impression of myofascial pain 
dysfunction and status-post facial trauma was rendered.  The 
appellant reported that he sustained in-service dental trauma 
in 1984, and that he then lost teeth 19, 30, and 31.

Relevant law and regulations

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381(a) (1998).  
 
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  38 C.F.R. § 
3.381(a) (1999).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (1999).  

The significance of a finding that a dental condition is due 
to in-service trauma is that the appellant may be authorized 
to receive any VA dental care indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability.  38 C.F.R. § 
17.161(c) (formerly § 17.123(c), commonly referred to as 
Class II(a) eligibility.  For the purposes of determining 
whether a veteran has Class II(a) eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104(c).

Discussion

The Board observes that the appellant has not claimed 
entitlement to service connection of a dental condition for 
the purpose of VA treatment.  His November 1991 claim is 
instead premised upon the contention that he has a lower jaw 
disability that was the unintended result of in-service 
dental treatment - a contention that was in part apparently 
reiterated during the course of the April 1992 VA dental 
treatment.  As is discussed below, the VA dental care 
provider's report at that time is suggestive that the 
appellant repeated this contention in support of his claim 
that he had a disability of the oral cavity, that was a 
secondary result of in-service dental treatment, which was in 
turn occasioned by trauma.    

In April 1992, a diagnostic impression of "myofascial pain 
syndrome" was rendered by a treating VA physician.  The 
appellant has therefore been diagnosed to have a disorder of 
the oral cavity.  In the rendered diagnostic impression, the 
physician also noted that the appellant was status post 
facial trauma.  The appellant's in-service loss of teeth and 
oral surgery was clearly then known to the examiner.
Through this report, the appellant in this matter has 
proffered competent medical evidence of a current disability 
(i.e., myofascial pain syndrome) that has been linked as 
possibly related to in-service trauma.  

In this particular case, the Board is unable to ascertain 
whether the appellant has a confirmed diagnosis of myofascial 
pain syndrome, or whether it may be said to be an "intended 
effect" of the in-service treatment.  See VAOPGCPREC 5-97, 
62 Fed. Reg. 15566 (1997).  A clarifying medical examination 
may substantiate entitlement to the benefit sought, and the 
matter will be remanded upon this basis.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  

7. - 9. Entitlement to Service Connection for leg problems, 
psychiatric disorders, 
and hemorrhoids

Reasons for Remand

In December 1998 the RO declined to reopen the appellant's 
previously denied claim of entitlement to service connection 
for hemorrhoids and further denied service connection for a 
psychiatric disorder and a disorder of the legs.  The 
appellant noted his disagreement with the rating decision in 
March 1999.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Since the appellant has 
timely disagreed with the RO's December 1998 decision, the 
Board has jurisdiction over these matters and must remand 
these matters for furtherance of appellate proceedings, 
including the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record 
with regard to a dental disability.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
VA examination to ascertain whether the 
appellant has a myofascial pain disorder 
that is the result of any in-service 
dental treatment or trauma.  The examiner 
must state whether the appellant has a 
dental or jaw disability; and if so, 
whether it is as least as likely as not 
that the disorder was caused by in-
service dental treatment or trauma.  The 
report of the VA examination should be 
associated with the appellant's VA claims 
folder. 

3.  The RO may take such development or 
review action as it deems proper with 
respect to the claims relative to service 
connection for hemorrhoids, a psychiatric 
disorder and a disorder of the legs.   

4.  If any of the appellant's claims 
remain denied, the RO shall issue the 
appellant a (Supplemental) Statement of 
the Case. The appellant  should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
  
No action is required of the appellant until further notice 
is obtained. However, the Board takes this opportunity to 
advise the appellant that the conduct of the medical 
examination as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claim. 38 
C.F.R. § 3.655(b) (1999). The appellant's cooperation in 
reporting for the examination and cooperating with the RO's 
efforts is both critical and appreciated. However, the 
appellant is further advised that his failure to report for 
the examination without good cause may result in the claim 
being considered on the evidence now of record or denied.

The appellant is further advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 


